                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

Jeffrey Woods,
               Plaintiff,                                      Case No. 1:19cv333
        v.                                                     Judge Michael R. Barrett
Peter Rosenwald,
               Defendant.


                                         ORDER

        This matter is before the Court on the Magistrate Judge’s May 17, 2019 Report

and Recommendations (“R&R”) (Doc. 6), Plaintiff’s Notice of Removal (Doc. 1-2),

Plaintiff’s Motion to Stay the State Court Proceedings (Doc. 2), and Plaintiff’s Objections

to the R&R (Doc. 10).

   I.        STANDARDS OF REVIEW

        When objections are made to a magistrate judge’s report and recommendation on

a nondispositive matter, this Court “shall modify or set aside any portion of the magistrate

judge's order found to be clearly erroneous or contrary to law.” Fed. R. Civ. P. 72(a). The

“clearly erroneous” standard applies to the magistrate judge's factual findings and the

“contrary to law” standard applies to the legal conclusions. Sheppard v. Warden,

Chillicothe Corr., Inst., 1:12-CV-198, 2013 WL 146364, *5 (S.D. Ohio Jan. 14, 2013).

Legal conclusions should be modified or set aside if they “contradict or ignore applicable

precepts of law, as found in the Constitution, statutes, or case precedent.” Gandee v.

Glaser, 785 F.Supp. 684, 686 (S.D. Ohio 1992). When objections to a magistrate judge’s

report and recommendation are received on a dispositive matter, the assigned district
judge “must determine de novo any part of the magistrate judge’s disposition that has

been properly objected to.” Fed. R. Civ. P. 72(b)(3). After review, the district judge “may

accept, reject, or modify the recommended decision; receive further evidence; or return

the matter to the magistrate judge with instructions.” Id.; see also 28 U.S.C. § 636(b)(1).

   II.       PROCEDURAL HISTORY

          Plaintiff is proceeding in this matter pro se. Plaintiff is an inmate at the Marion

Correctional Institution. On April 17, 2018, Plaintiff filed suit against Defendant in the

Hamilton County Court of Common Pleas, alleging legal malpractice and demanding

thirty-one million dollars in noneconomic damages. (Doc. 1-3). Plaintiff claims that his

criminal convictions in 1986 were due to Defendant’s negligent representation. (Doc. 1-

3). After Defendant filed a Motion to Dismiss, or in the alternative, for Summary Judgment

(Doc. 1-3), Plaintiff filed a Notice of Removal in this Court on May 3, 2019. (Doc. 1-2).

          Upon review pursuant to 28 U.S.C. § 1915(e)(2)(B), the Magistrate Judge

concluded that this Court lacks subject matter jurisdiction over this case; and the case

should be remanded back to the state court.

   III.      ANALYSIS

          In his Objections, Plaintiff states that the Magistrate Judge only determined

subject-matter jurisdiction under 28 U.S.C. §§ 1441(a) and 1446(b); but this Court has

diversity jurisdiction over this case under 28 U.S.C. §1332(a)(c)(1) and supplemental

jurisdiction over the malpractice claim under 28 U.S.C. §1367. (Doc. 10). Further, Plaintiff

claims that, pursuant to an Ohio statute, the state court does not have jurisdiction over

civil cases where the award for noneconomic damages exceeds $250,000. Because the




                                               2
instant civil case seeks damages of thirty-one million dollars, Plaintiff claims that the state

court has no jurisdiction over his case. (Doc. 10).

       The party seeking removal bears the burden of establishing federal court

jurisdiction. Mays v. City of Flint, 871 F.3d 437, 442 (6th Cir. 2017). Removal statutes

are strictly construed, and “all doubts should be resolved against removal.” Id. (quoting

Harnden v. Jayco, Inc., 496 F.3d 579, 581 (6th Cir. 2007)).

       The procedure for removal is addressed by 28 U.S.C. § 1446 while 28 U.S.C. §

1441 specifies which actions are generally removable. Lilly Indus. v. Emp’rs Ins. of

Wausau, 2001 U.S. Dist. LEXIS 531, at *11 (W.D. Mich. Jan. 16, 2001). Section 1441(a)

provides:

       Except as otherwise expressly provided by Act of Congress, any civil action
       brought in a State court of which the district courts of the United States have
       original jurisdiction, may be removed by the defendant or the defendants,
       to the district court of the United States for the district and division
       embracing the place where such action is pending.

28 U.S.C. § 1441(a). Courts have consistently interpreted 28 U.S.C. § 1441 as allowing

only defendants—and not plaintiffs—to remove an action to federal court. See Shamrock

Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108 (1941) (“We can find no basis for saying

that Congress, by omitting from the present statute all reference to ‘plaintiffs,’ intended to

save a right of removal to some plaintiffs and not to others.”); Russell v. Caruso, No. 1:07-

cv-662, 2007 WL 3232126, at *4 (W.D. Mich. Oct. 30, 2007) (“There are no provisions

allowing for a plaintiff to seek removal of a civil action . . . .”); Yonkers Racing Corp. v.

Yonkers, 858 F.2d 855, 863 (2d Cir. 1988) (“Quite simply, a party who is in the position

of a plaintiff cannot remove.”); FIA Card Servs., N.A. v. Gachiengu, No. H-07-2382, 2008

WL 336300, at *1 (S.D. Tex. Feb. 5, 2008) (“The federal statute governing removal only



                                              3
authorizes removal by state court defendants. . . . As a general rule, it is improper for

plaintiffs to remove a case to federal court.”). Here, Plaintiff—not Defendant—sought to

remove this action. Accordingly, removal is improper.

         Moreover, 28 U.S.C. § 1446(b) provides:

         The notice of removal of a civil action or proceeding shall be filed within 30
         days after the receipt by the defendant, through service or otherwise, of a
         copy of the initial pleading setting forth the claim for relief upon which such
         action or proceeding is based, or within 30 days after the service of
         summons upon the defendant if such initial pleading has then been filed in
         court and is not required to be served on the defendant, whichever period
         is shorter.

28 U.S.C. § 1446(b). Here, Plaintiff filed his state court action on April 17, 2018. (Doc.

1-3). Plaintiff filed the Notice of Removal on May 3, 2019. (Doc. 1-2). Accordingly, even

if Plaintiff were authorized to remove the action, removal was untimely.

   IV.      CONCLUSION

         Having reviewed this matter de novo in accordance with Rule 72 of the Federal

Rules of Civil Procedure, the Court finds the Magistrate Judge’s R&R (Doc. 6) to be

thorough, well-reasoned, and correct. Accordingly, the Magistrate Judge’s May 17, 2019

R&R (Doc. 6) is ADOPTED in its entirety, and Plaintiff’s Objections (Doc. 10) are

OVERRULED. It is hereby ORDERED that:




                                               4
1. The petition for removal of a state-court action to this federal court is DENIED;

2. This matter is DISMISSED from the docket of the Court.

3. This matter is REMANDED to the Hamilton County Court of Common Pleas.
   See 28 U.S.C. § 1447(c); and

4. Plaintiff’s Motion to Stay the State Court proceedings (Doc. 2) is DENIED as
   MOOT.

IT IS SO ORDERED.

                                                 ___/s/ Michael R. Barrett_______
                                                 Michael R. Barrett
                                                 United States District Court




                                     5
